NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                       File Name: 16a0569n.06

                                      No. 15-5453

                      UNITED STATES COURT OF APPEALS
                           FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                        )                FILED
                                                 )            Oct 13, 2016
                                                         DEBORAH S. HUNT, Clerk
      Plaintiff-Appellee,                        )
                                                 )
v.                                               )    On Appeal from the United States
                                                 )    District Court for the Eastern
LORENZA JACKSON, aka Lorenzo                     )    District of Tennessee
Jackson,                                         )
                                                 )
      Defendant-Appellant.                       )
                                                 )
_________________________________/

      Before: GUY, BOGGS, and GRIFFIN, Circuit Judges.

      RALPH B. GUY, JR., Circuit Judge. Defendant, Lorenza Jackson, appeals the

district court’s order denying his motion to suppress evidence and its sua sponte

admission of co-conspirator hearsay testimony. We affirm.

                                            I.

      Officer Robert Cook witnessed defendant traveling as a passenger without a

seatbelt. Cook ran the car’s license plate and found that its owner, Katie Miller, had an

outstanding felony arrest warrant. Cook pulled Miller over and arrested her. He asked if

she had any contraband, warning that “once she got out to the jail . . . it was a felony.”
Case No. 15-5453                                                                            2
United States v. Jackson

She replied that defendant stuffed something down her pants. Cook asked Miller what

defendant stuffed down her pants, and she told him heroin.

       While waiting for a female officer to arrive and search Miller, Cook asked

defendant for his name, date of birth, and Social Security Number. Defendant said he

had no identification, gave a false name, and “fumbled twice” over his SSN. Defendant

continued to search around the car despite claiming he had no ID. Cook asked defendant

to step out of the car and performed a pat down. Cook felt what he identified, based on

its plain feel, to be a substantial amount of cash in defendant’s pocket. Cook handcuffed

defendant and temporarily detained him in an officer’s car. Another officer found almost

50 grams of heroin, some packaged in capsules, on Miller. A drug dog alerted on

Miller’s car, where officers found scales, baggies, and empty capsules matching those

found on Miller. Cook searched defendant incident to arrest and found nearly $4,000.

       Miller admitted she was driving defendant around to sell heroin as she had done

for the past month. She also stated that defendant and his brother, Christopher, stashed

heroin and considerable cash at an apartment the brothers shared. A search of the home

and an associated storage unit unearthed over $8,000 and around 280 grams of heroin.

Officers arrested Cristopher, who pleaded guilty and agreed to testify against defendant.

       A grand jury charged defendant with conspiring to distribute at least one kilogram

of heroin, 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A), and possession with intent to

distribute heroin, 21 U.S.C. § 841(b)(1)(C). Defendant moved to suppress the cash

officers seized from his person, arguing that Cook lacked reasonable suspicion to conduct
Case No. 15-5453                                                                         3
United States v. Jackson

a pat down and that the cash was not obviously contraband. The district court denied the

motion.

       At trial, the government presented the testimony of Miller, Christopher, and

various officers. Miller testified as to events on the day of defendant’s arrest, while

Christopher discussed the scope of the conspiracy. Defendant raised no objection to the

co-conspirator witnesses or their testimony. However, the district court sua sponte stated

that the government had presented “some evidence of statements that otherwise would

have been considered to be offered under Rule 801(d)(2)(E) of the Federal Rules of

Evidence,” and found the government had demonstrated by a preponderance of the

evidence that a conspiracy existed, defendant was a member of the conspiracy, and the

statements at issue were made by his co-conspirators in furtherance of the conspiracy.

Defendant again did not object. The jury found defendant guilty.

       Defendant appeals the district court’s denial of his motion to suppress and asserts

error in its admission of his co-conspirators’ testimony and Cook’s hearsay testimony.

                                           II.

       In assessing the district court’s denial of a motion to suppress, we review factual

findings for clear error and conclusions of law de novo. United States v. Quinney,

583 F.3d 891, 893 (6th Cir. 2009). We may uphold the denial on any basis supported by

the record. United States v. Higgins, 557 F.3d 381, 389 (6th Cir. 2009).

       Because defendant did not object to the admission of co-conspirator testimony or

Cook’s alleged hearsay, we review the district court’s admission of such testimony for
Case No. 15-5453                                                                              4
United States v. Jackson

plain error affecting defendant’s substantial rights.      FED. R. CRIM. P. 52(b); accord

United States v. McConer, 530 F.3d 484, 500 (6th Cir. 2008). We may exercise our

“discretion to notice [such] error . . . only if . . . the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.”         Johnson v. United States,

520 U.S. 461, 467 (1997) (quotations omitted).

                                              III.

   a. Motion to Suppress

       An officer may frisk a passenger if the officer has “reasonable suspicion that the

person subjected to the frisk is armed and dangerous.” Arizona v. Johnson, 555 U.S. 323,

327 (2009). Though officers must have a “particularized and objective basis” for such

suspicion, United States v. Cortez, 449 U.S. 411, 417 (1981), they “need not be

absolutely certain that the individual is armed,” Terry v. Ohio, 392 U.S. 1, 27 (1968). We

consider “the totality of the circumstances” in evaluating the reasonableness of an

officer’s suspicion, Cortez, 449 U.S. at 417, giving due weight to inferences the officer

draws in light of their “own experience and specialized training,” United States v. Arvizu,

534 U.S. 266, 273 (2002).

       Cook cited five factors he relied on to frisk defendant: (1) Miller’s statement that

defendant put heroin in her pants; (2) defendant’s extreme nervousness; (3) defendant’s

use of a false name and hesitancy in giving his SSN; (4) defendant’s unnecessary

movements searching the car after claiming he had no ID; and (5) Cook’s experience that

where there are drugs, there are often firearms.
Case No. 15-5453                                                                          5
United States v. Jackson

       Defendant challenges Cook’s reliance on Miller’s statement, arguing that it was

unreliable and self-serving. An officer may base reasonable suspicion on eyewitness

information if it has sufficient indicia of reliability. Navarette v. California, 134 S. Ct.

1683, 1688 (2014). Although the government contends Miller’s information was credible

because it implicated her association with drug trafficking, see United States v. Harris,

403 U.S. 573, 583 (1971) (“Admissions of crime . . . carry their own indicia of credibility

. . . .”), it was also self-serving, deflecting possession and control onto defendant, see

Wesley v. Campbell, 779 F.3d 421, 430 (6th Cir. 2015) (“[T]he presumption of veracity

applies only where the witness is someone with respect to whom there is no apparent

reason to question the person’s reliability.” (quotation omitted)).      Cook’s preceding

warning that Miller could face felony charges for any contraband found at the jail also

hampered the reliability of her accusation.

       Whatever the value of Miller’s accusation in isolation, the totality of the

circumstances supported Cook’s reasonable suspicion that defendant may have possessed

a firearm. Although nervousness is often inherent in traffic stops and thus alone an

unreliable indicator of one’s dangerousness, defendant appeared “real nervous.”

Compare United States v. Noble, 762 F.3d 509, 523 (6th Cir. 2014) (“Officer Ray did not

testify that Noble became noticeably more nervous as the stop progressed.”), with United

States v. Branch, 537 F.3d 582, 589 (6th Cir. 2008) (reasonable suspicion where suspects

“exhibit[ed] extraordinary nervousness that increased as the traffic stop progressed”).
Case No. 15-5453                                                                       6
United States v. Jackson

       Moreover, defendant provided Cook with a false name and twice stumbled over

his SSN, by which Cook could discover his real name. See United States v. Moore, 130

F. App’x 728, 734 (6th Cir. 2005) (suspect’s provision of false name, among other facts,

created reasonable suspicion).       Although Cook did not characterize defendant’s

movements within the car as furtive, officers “must ensure that a suspect’s arms and

hands do not pose a safety risk,” United States v. Tillman, 543 F. App’x 557, 561 (6th

Cir. 2013), and “arm movements or the sound of an item being moved” may indicate “an

attempt to conceal contraband or to reach for a weapon,” United States v. Caruthers,

458 F.3d 459, 467 (6th Cir. 2006).

       Lastly, Cook could draw from his experience and training to infer that Miller’s

alleged possession of drugs created a reasonable likelihood of the presence of a firearm.

This court has repeatedly held that “officers who stop a person who is ‘reasonably

suspected of carrying drugs’ are ‘entitled to rely on their experience and training in

concluding that weapons are frequently used in drug transactions,’ and to take reasonable

measures to protect themselves.” United States v. Jacob, 377 F.3d 573, 579 (6th Cir.

2004) (quoting United States v. Heath, 259 F.3d 522, 530 (6th Cir. 2001)). The totality

of the circumstances, including the alleged presence of heroin, gave Cook reasonable

suspicion that defendant might be armed. Cook’s pat down was therefore justified, and

the district court rightly dismissed defendant’s motion to suppress the cash thereby

discovered.
Case No. 15-5453                                                                          7
United States v. Jackson

   b. Co-conspirator Hearsay Testimony

       As the district court found, Miller and Christopher’s testimony as to out-of-court

conspiratorial statements was not hearsay per FED. R. EVID. 801(d)(2)(E) (co-conspirator

statements made during and in furtherance of conspiracy are not hearsay). See United

States v. Wilson, 168 F.3d 916, 920 (6th Cir. 1999) (statements admissible where

preponderance of the evidence shows a conspiracy existed, defendant was a party thereto,

and co-conspirators’ statements were made in furtherance thereof). Cook’s testimony on

Miller’s statements during her arrest was not hearsay under Rule 801(c)(2), as her

statement that defendant stuffed heroin down her pants was not used to prove the

accusation, but to explain why Cook patted defendant down. See Biegas v. Quickway

Carriers, Inc., 573 F.3d 365, 379 (6th Cir. 2009) (statements offered to show “effect on

the listener” not hearsay). Even if these statements were hearsay, they were harmless in

light of Miller’s corroborative testimony. See United States v. Canon, 141 F. App’x 398,

403 (6th Cir. 2005) (declarant’s “testimony at trial was sufficient to cure any error in the

admission of the out-of-court statements”).

       AFFIRMED.